DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 20 June 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrode assemblies" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends on claim 5. Claim 5 depends on claim 1.
Claim 1 recites “an electrode assembly” on line 4.
Claim 10 further recites the limitation "the two sets" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends on claim 5. Claim 5 depends on claim 1.
Claim 1 recites “an electrode assembly” on line 4.

Claim 10 further recites the limitation "the current collecting sheets" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends on claim 5. 
Claim 5 recites “a current collecting sheet” on line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.
Regarding claim 1, Kim teaches a secondary battery (101) (paragraph [0028]). The secondary battery (101) comprises a case (26). The case (26) includes a receiving space (“hole”) and an opening. A cap assembly/top cover (30) is coupled to the opening of the case (26) (paragraph [0028] and figure 1). It is well-known in the art that batteries of the type taught by Kim inherently include cap/top assemblies hermetically sealed to 
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes an end face in the x-direction (“1st direction”). The x-direction (“1st direction”) is perpendicular to the z-direction (“axial direction”). A pole tab (11a) extends from the end face (paragraph [0030] and figures 2 and 3). 
The electrode assembly includes two electrode units (10 and 20) stacked along the z-direction (“axial direction”) (paragraph [0034] and figures 2 and 3). 
Along the y-direction (“2nd direction”), a size of the pole tab (11a) is smaller than a size of the end face. The y-direction (“2nd direction”) is perpendicular to the x-direction (“1st direction”) and the z-direction (“axial direction”) (figure 3).
In a first embodiment, a current collector (41) comprises a main body (414). The main body (414) is located between the end face and the case (26). The main body (414) extends in the z-direction (“axial direction”) and is electrically connected to the pole tab (11a). The main body (414) partially overlaps with the pole tab (11a) along the y-direction (”2nd direction”) (paragraphs [0039, 0051] and figures 2 and 3). 
In a second embodiment, a current collector (70) comprises a main body (73). The main body (73) is located between the end face and the case (26). The main body (73) extends in the z-direction (“axial direction”) and is electrically connected to the pole tab (11a). The main body (73) partially overlaps with the pole tab (11a) along the y-direction (”2nd direction”) (paragraphs [0039, 0066] and figure 4). 
claim 2, Kim teaches that a portion (414a and 414c) of the main body (414) passes on one side of the pole tab (11a) in the y-direction (”2nd direction”) (figure 3). As such, a “first area” including the pole tab (11a) may be arbitrarily defined on the end face. Similarly, a “second area” may be defined in the end face on the side of the “first area” where the portion (414a and 414c) of the main body (414) passes (see annotated Figure 1 below).
Regarding claim 3, Kim teaches that the sum of a size of the main body (414) and the pole tab (11a) along the y-direction (”2nd direction”) is smaller than the size of the end face along the y-direction (”2nd direction”) (figure 3).
Regarding claim 4, a “third area” may be arbitrarily defined on the end face. The “third area” being positioned on the side of the “first area” opposite the “second area” and the “third area” being smaller than the “second area” (see annotated Figure 1 below).
[AltContent: rect][AltContent: rect][AltContent: textbox (3rd area)][AltContent: textbox (1st area)][AltContent: textbox (2nd area)][AltContent: arrow][AltContent: textbox (Pole tab (11a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (z-direction
(“axial direction”))][AltContent: textbox (y-direction
(“2nd direction”))]









[AltContent: textbox (Figure 1 - Rendering of the "end face" of Kim’s electrode assembly as viewed along the x-direction ("1st direction"). The pole tab (11a) is indicated with a hatched pattern and a definition of 1st, 2nd and 3rd areas consistent with the claimed configuration is presented.)]


Regarding claim 5, Kim teaches that in the first embodiment the current collector (41) comprises a current collecting sheet (414b and 414d). The current collecting sheet (414b and 414d) is bonded to the pole tab (11a) (paragraph [0057]). Both the current collecting sheet (414b and 414d) and the pole tab (11a) are located on the same side of the main body (414) in the y-direction (”2nd direction”) (figure 3). 
In the second embodiment, the current collector (41) comprises a current collecting sheet (73b and 73c). The current collecting sheet (73b and 73c) is bonded to the pole tab (11a) (paragraph [0071]). Both the current collecting sheet (73b and 73c) and the pole tab (11a) are located on the same side of the main body (73) in the y-direction (”2nd direction”) (figure 4). 
Regarding claim 6, Kim teaches that a thickness direction of a portion (414d) of the current collecting sheet (414b and 414d) in the first embodiment is parallel to the z-direction (“axial direction”) (figure 3).
Regarding claim 7, Kim teaches that the current collector (41) includes a transition portion (414c). The transition portion (414c) has a dimension in the y-direction (”2nd direction”), therefore it “extends” in the y-direction (”2nd direction”). The transition portion (414c) forms an end surface of the main body (414) in the y-direction (”2nd direction”), therefore it “extends towards an outside of the main body” (figure 3).
The transition portion (414c) has an edge along the z-direction (“axial direction”) and the current collecting sheet (414b and 414d) is connected to this edge (figure 3).
claim 8, Kim teaches that a thickness direction of a portion (73c) of the current collecting sheet (73b and 73c) in the second embodiment is parallel to the x-direction (“first direction”) (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim as applied to claim 8 above and further in view of U.S. Pre-Grant Publication No. 2019/0067664, hereinafter Kwak.
Regarding claim 9, Kim teaches a current collecting sheet (73b and 73c) bonded to the pole tab (11a). 
Kim fails to teach that the pole tab (11a) is bent in the x-direction (“1st direction”) and fixed to a surface of the current collecting sheet (73b and 73c) facing away from the end face.
Orienting a current collecting sheet of a current collector such that the pole tab is bent so as to be fixed to a surface of the current collecting sheet facing away from the end face is a well-known alternate configuration in the art – see, e.g. the commonly owned Kwak reference. Kwak teaches a current collecting sheet (124) bonded to pole 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Kim’s current collecting sheet using Kwak’s well-known alternate geometry without undue experimentation and with a reasonable expectation of success.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim as applied to claim 5 above and further in view of U.S. Pre-Grant Publication No. 2015/0079431, hereinafter Kim ‘431.
Regarding claim 10, Kim teaches an electrode assembly.
Kim fails to teach two electrode assemblies.
The Kim ‘431 reference is commonly owned with the Kim reference. Kim ‘431 teaches two electrode assemblies held within the same case (figures 2 and 3).
Each electrode assembly is a set of two electrode units stacked in the z-direction (“axial direction”). Two current collector sheets (41c and 41d) are spaced apart in the z-direction (“axial direction”). The pole tab (11a) of one electrode unit of the electrode assembly is connected to one current collector sheet (41c) and the pole tab (11a) of the electrode unit of the electrode assembly is connected to the other current collector sheet (41d). The pole tab (11a) of one electrode unit of the electrode assembly overlaps with the pole tab (11a) of the other electrode unit of the electrode assembly (Kim ‘431’s figure 3).

Regarding claim 11, Kim as modified by Kim ‘431 teaches that each electrode assembly includes two electrode units (10 and 20). Each electrode unit includes a sub-end face and a sub-pole tab (11a) extending from the sub-end face. In each electrode assembly, two sub-end faces on one side form one of the end faces. Similarly, two sub-pole tabs (11a) of the same polarity for the pole tab (11a). The sub-pole tab (11a) of one electrode unit extends out of an area of the sub-end face close to the other electrode unit in the z-direction (“axial direction”) (Kim ‘431’s figure 3).
Regarding claim 12, Kim as modified by Kim ‘431 teaches that each electrode unit (10 and 20) includes two wide surfaces and two narrow surfaces connecting the two wide surfaces. Two wide surfaces – one from each electrode unit - are opposed to each other along the z-direction (“axial direction”). The narrow and wide surfaces are alternately arranged along the circumference of each electrode unit. A pole tab (11a) extends from an end face close to adjacent wide surfaces of the two electrode units (Kim ‘431’s figure 3).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim in view of U.S. Pre-Grant Publication No. 2021/0175567, hereinafter Kim ‘567, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.
claim 13, Kim teaches a battery module comprising multiple secondary batteries (101) (paragraph [0087]). 
Each secondary battery (101) comprises a case (26). The case (26) includes a receiving space (“hole”) and an opening. A cap assembly (30) is coupled to the opening of the case (26) (paragraph [0028] and figure 1). It is well-known in the art that batteries of the type taught by Kim include cap assemblies hermetically sealed to cases to prevent the leakage of electrolyte from inside – see, e.g. the commonly owned Lee reference (paragraph [0055]).
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes an end face in the x-direction (“1st direction”). The x-direction (“1st direction”) is perpendicular to the z-direction (“axial direction”). A pole tab (11a) extends from the end face (paragraph [0030] and figures 2 and 3). 
The electrode assembly includes two electrode units (10 and 20) stacked along the z-direction (“axial direction”) (paragraph [0034] and figures 2 and 3). 
Along the y-direction (“2nd direction”), a size of the pole tab (11a) is smaller than a size of the end face. The y-direction (“2nd direction”) is perpendicular to the x-direction (“1st direction”) and the z-direction (“axial direction”) (figure 3).
In a first embodiment, a current collector (41) comprises a main body (414). The main body (414) is located between the end face and the case (26). The main body (414) extends in the z-direction (“axial direction”) and is electrically connected to the pole tab (11a). The main body (414) partially overlaps with the pole tab (11a) along the y-direction (”2nd direction”) (paragraphs [0039, 0051] and figures 2 and 3). 
nd direction”) (paragraphs [0039, 0066] and figure 4). 
Kim does not explicitly teach that the secondary batteries are disposed side-by-side in the module.
It is well-known in the art that secondary batteries in modules are arranged side-by-side – see, e.g. the commonly owned Kim ‘567 reference (figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange the secondary batteries side-by-side in the module for the purpose of allowing for convenient electrical interconnections between the batteries.
Regarding claim 14, Kim teaches that a portion (414a and 414c) of the main body (414) passes on one side of the pole tab (11a) in the y-direction (”2nd direction”) (figure 3). As such, a “first area” including the pole tab (11a) may be arbitrarily defined on the end face. Similarly, a “second area” may be defined in the end face on the side of the “first area” where the portion (414a and 414c) of the main body (414) passes (see annotated Figure 1 above).
Regarding claim 15, Kim teaches that the sum of a size of the main body (414) and the pole tab (11a) along the y-direction (”2nd direction”) is smaller than the size of the end face along the y-direction (”2nd direction”) (figure 3).
claim 16, a “third area” may be arbitrarily defined on the end face. The “third area” being positioned on the side of the “first area” opposite the “second area” and the “third area” being smaller than the “second area” (see annotated Figure 1 below).
Regarding claim 17, Kim teaches that in the first embodiment the current collector (41) comprises a current collecting sheet (414b and 414d). The current collecting sheet (414b and 414d) is bonded to the pole tab (11a) (paragraph [0057]). Both the current collecting sheet (414b and 414d) and the pole tab (11a) are located on the same side of the main body (414) in the y-direction (”2nd direction”) (figure 3). 
In the second embodiment, the current collector (41) comprises a current collecting sheet (73b and 73c). The current collecting sheet (73b and 73c) is bonded to the pole tab (11a) (paragraph [0071]). Both the current collecting sheet (73b and 73c) and the pole tab (11a) are located on the same side of the main body (73) in the y-direction (”2nd direction”) (figure 4). 
Regarding claim 18, Kim teaches that a thickness direction of a portion (414d) of the current collecting sheet (414b and 414d) in the first embodiment is parallel to the z-direction (“axial direction”) (figure 3).
Regarding claim 19, Kim teaches that the current collector (41) includes a transition portion (414c). The transition portion (414c) has a dimension in the y-direction (”2nd direction”), therefore it “extends” in the y-direction (”2nd direction”). The transition portion (414c) forms an end surface of the main body (414) in the y-direction (”2nd direction”), therefore it “extends towards an outside of the main body” (figure 3).

Regarding claim 20, Kim teaches that a thickness direction of a portion (73c) of the current collecting sheet (73b and 73c) in the second embodiment is parallel to the x-direction (“first direction”) (figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2012/0196166.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724